TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00509-CR


Francois Devon Roberson,aka Francis Devon Roberson, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 69328, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Francois Devon Roberson seeks to appeal from a judgment of conviction
for murder.  See Tex. Penal Code Ann. § 19.02 (West 2011).  The trial court has certified that this
is a plea bargain case and Roberson has no right of appeal.  Accordingly, the appeal is dismissed for
want of jurisdiction.  See Tex. R. App. P. 25.2(a)(2), (d).

						__________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   August 16, 2012
Do Not Publish